On order of the Court, the application for leave to appeal the February 27, 2018 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of People v Furline (Docket No. 158296) and People v Jenkins (Docket No. 158298) are pending on appeal before this Court and that the decisions in those cases may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE
*808pending the decisions in those cases.